PER CURIAM.
In this case, the trial court had found and adjudged the defendant liable for losses of the plaintiff arising out of a fire insurance policy. At the final hearing, the respective counsel for the parties stipulated as to the amount of damages. Based thereon, the trial court entered its final judgment for the stipulated damages of $9500.00 and awarded $2500.00 attorney’s fee to plaintiff’s attorney, plus costs.
We have studied the record on appeal and the briefs, given due consideration to the oral arguments, and are of the opinion that the only material questions contained in this “case were also treated by our sister Court, The Third District Court of Appeal of Florida, in its case found in Schlehuber v. Norfolk & Dedham Mutual Fire Insurance Company, 281 So.2d 373, in which Judge Pearson authored for that Court, found adversely to the insurance company under almost the same factual situation as found in the case sub judice. We agree with the Third District Court of Appeal, and therefore affirm the final judgment upon the authority of Schlehuber v. Norfolk & Dedham Mutual Fire Insurance Company, 281 So.2d 373 (Fla.App. 3rd, 1973).
Affirmed.
RAWLS, C. J'., and JOHNSON, J., concur.
McCORD, J., specially concurring.